UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1207



In Re:   OMAR DEMITRIOUS PEARSON,


                Petitioner.




                              No. 08-1222



In Re:   OMAR DEMITRIOUS PEARSON,


                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:08-cv-00013-WWD)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Omar Demitrious Pearson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Omar Demitrious Pearson has filed two petitions for writ

of mandamus seeking orders directing the North Carolina Innocence

Inquiry Commission to fully investigate all incoming claims of

actual innocence under North Carolina’s habitual felon statute,

directing the district court not to dismiss his 28 U.S.C. § 2254

(2000) petition and to declare North Carolina’s habitual felon

statute unconstitutional.    We conclude Pearson is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    It may not be used as a

substitute for appeal.    In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).      Further, mandamus is a drastic remedy and

should only be used in extraordinary circumstances. Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).

            The relief sought by Pearson is not available by way of

mandamus.    Accordingly, while we grant Pearson’s applications for

leave to proceed in forma pauperis, we deny the petitions for writ

of mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                    PETITIONS DENIED


                                - 2 -